Citation Nr: 1607584	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder.

2.  Entitlement to service connection for ulcerative colitis/inflammatory bowel disease (IBD).

3.  Entitlement to service connection for arthritis, claimed as secondary to a digestive disorder. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 and from November 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in August 2011.  A transcript of the hearing is of record.

In November 2013 the Board issued a decision that in relevant part denied the claims identified on the title page.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision on those issues and return the case to the Board for additional review. 


FINDINGS OF FACT

1.  Arthritis, an autoimmune disorder to include lupus erythematosus, and ulcerative colitis/IBD did not become manifest during service and are not etiologically related to service.

2.  Neither arthritis nor lupus erythematosus became manifest to a compensable degree within the first year after discharge from service.

3.  Arthritis was not caused or permanently worsened by any service-connected disability.


CONCLUSIONS OF LAW

1.  An autoimmune disorder was not incurred in or aggravated by service, nor may lupus erythematosus be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Ulcerative colitis/IBD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Arthritis was not incurred in or aggravated by service and was not proximately caused or aggravated by service-connected disability, nor may incurrence in service of arthritis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided compliant notice prior to the rating decisions on appeal, to include the criteria for service connection on a direct and secondary basis and the effective-date and disability-rating elements of a service connection claim.  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records (STRs) and all available post-service treatment records identified by the Veteran.  In that regard, the Veteran has asserted there are additional treatment records from various military installations that are missing from his record and should be obtained; however, as documented in an August 2009 memorandum, the RO conducted a diligent search that produced no additional service records, so remand for further pursuit of such records would be futile.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran asserts his cited missing service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The Board notes that the 1987 NPRC fire destroyed 85 percent of records for Air Force veterans with surnames Hubbard through Z who served from September 25, 1947 through 1963.   Although this is within the time period of the Veteran's service, his surname is outside the range of names affected.  Given this discrepancy, and given that a full packet of STRs is associated with the file, the Board cannot conclude that any service records pertaining to the Veteran were destroyed in the 1973 NPRC fire.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether he met the criteria for service connection.  Additionally, the Veteran volunteered his history and symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board previously determined the medical opinion of record was insufficient in regard to the etiology of the Veteran's claimed disorders and remanded the case for additional examination, which was performed in October 2012.  The Board has reviewed the examination report and finds the RO substantially complied with the Board's remand directive.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  More recently, the Board requested and obtained a medical opinion from a specialist in gastroenterology.  The Board finds that the medical evidence of record is now sufficient for the Board to adjudicate the appeal.  
Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  Further, the most recent Joint Motion for Partial Remand, as incorporated by the Court's Order in May 2014, expressed no issues regarding duties to notice and assist; any VCAA defects existing in its November 2013 decision would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the claims file, there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis or lupus erythematosus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Under the revised § 3.310(b), effective since October 2006, secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  

Generally, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.   Wallin, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence

The Veteran's digestive and autoimmune disorders and his arthritis are etiologically related.  In that regard, the Veteran submitted an article from the University of Oklahoma Health Center titled "Inflammatory Bowel Disease (IBD) Can Lead to Arthritis" stating that IBD and arthritis are both auto-immune diseases and need to be looked at as "co-existing" conditions that influence and contribute to each other rather than as separate unrelated illnesses.  Similarly, a letter from Dr. Wasner, which was received by VA in January 2009, states the Veteran was being followed for IBD arthritis with a "lupus anticoagulant" and that the presumed etiology of this was his autoimmune state caused by IBD.  Accordingly, these claimed disorders will be discussed together.

Service treatment records (STRs) relating to the Veteran's first enlistment show no evidence of an autoimmune disorder, digestive disorder or arthritis.  In a self-reported Report of Medical History, prepared in April 1964 in support of his separation examination, the Veteran denied history of frequent indigestion and denied history of stomach, liver or intestinal trouble, and the corresponding examination report shows evaluation of the abdomen and viscera as normal.  In the same Report of Medical History, the Veteran denied history of arthritis/rheumatism and also denied history of swollen or painful joints, although he did endorse foot trouble.  The corresponding examination report notes an impression of bilateral pes planus and history of fractured wrist but no other bone or joint abnormalities.

STRs relating to the Veteran's second enlistment similarly show no evidence of an autoimmune disorder, digestive disorder or arthritis.  An enlistment examination report in November 1965 and a separation examination report in September 1966 both show the musculoskeletal system (feet, spine, upper extremities and lower extremities) and abdomen and viscera as normal.  Of note, in a self-reported Report of Medical History in September 1966 the Veteran specifically denied history of frequent indigestion or of stomach, liver or intestinal trouble and also specifically denied history of arthritis or rheumatism.

Treatment notes by Drs. Strutin and Kratka include an October 1991 treatment note referring to a history of ulcerative colitis for over 20 years.  A history and physical (H&P) examination in January 1993 noted ulcerative colitis as "clinically quiescent" and abdominal ultrasound in June 1993 and computed tomography (CT) of the abdomen in August 1995 were both normal.  In July 1998 Dr. Kratka referred to a history of ulcerative colitis for "at least 35 years" and urged surgery.  The earliest indication of related joint problems is a treatment note in April 1999 showing the Veteran had developed recurrent arthralgias after being taken off prednisone following surgery for his ulcerative colitis the previous year (total proctocolectomy and ileo-pouch anastomosis).  The initial impression in April 1999 was generalized arthralgias and probably some degree of arthritis that "could be" related to his ulcerative colitis history but this was later changed in November 2002 to "probable arthritis associated with ulcerative colitis."  
  
Subsequent treatment notes by Dr. Strutin in November 2007 show an impression of ulcerative colitis, basically cured surgically, but current chronic arthritis probably related to ulcerative colitis.  Similarly, in November 2008 Dr. Strutin recorded a clinical impression of generalized arthritis of undetermined type, consistent with the Veteran's history of ulcerative colitis.

The Veteran had a VA history and physical (H&P) examination in April 2008 in conjunction with establishing care at the VA primary care clinic (PCC).  The Veteran reported having a significant history of ulcerative colitis and gastroesophageal reflux disease (GERD) that was diagnosed in 1965, at the same time as his diagnosis for rheumatoid arthritis.   His past medical history was significant for total proctocolectomy with ilial pouch and anastomosis in 1999.  Review of symptoms (ROS) noted subjective report of heartburn and diarrhea, both well controlled with medication; no pain, constipation or trouble swallowing; and, no black or tarry stools.  Objective gastrointestinal examination was grossly normal.  The clinical impression was GERD and ulcerative colitis, status post total proctocolectomy with ilial pouch and anastomosis.     

During the H&P examination cited above, the Veteran also reported he had recently been referred to a hematologist and been found to be positive for the lupus anticoagulant, for which he was taking warfarin by prescription.  He further reported having a significant history of rheumatoid arthritis that was diagnosed in 1965, the same time as his diagnosis for ulcerative colitis and GERD.  The current clinical impression was rheumatoid arthritis.  

The Veteran had a VA compensation and pension (C&P) examination in June 2008, performed by an examiner who reviewed the claims file.  The Veteran reported that ulcerative colitis was diagnosed in 1966, although he had been having intermittent episodes of loose stools with blood and abdominal cramping for three or four years.  One year after leaving service he began having weight loss.  He also reported that when his ulcerative colitis first flared he had swelling of ankles, which resolved when he took medication for colitis.  He developed increased abdominal pain the previous winter and was eventually diagnosed with a liver clot in March 2008, which resulted in a finding of abnormal blood clotting and consequent prescription for anticoagulant.  Otherwise, the examiner made no further observations, diagnoses or clinical impressions in regard to digestive symptoms.  

During the June 2008 C&P examination cited above the Veteran reported that swelling of the ankles had become manifest when his ulcerative colitis first flared; the swelling resolved when he took medication for colitis, and he was told he had rheumatoid arthritis.  There were no subsequent significant problems with the joints until 1999, when he went off the medication for colitis and began getting pains in the fingers and toes.  Thereafter he was treated for joint pains with medication, intermittent steroid injections into the great toes and cortisone injections into the buttocks.  He stated that his musculoskeletal problems were primarily in the fingers, wrists, ankles and toes.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed rheumatoid arthritis of the hands, feet, ankles and wrists.  The examiner stated that the Veteran reported having been diagnosed with rheumatoid arthritis by a podiatrist one year after discharge from service, but without a report by that podiatrist or a current rheumatology report it would be mere speculation to determine if the evidence showed rheumatoid arthritis during service.   

A VA X-ray in June 2008 showed severe degenerative disease in the first metacarpal phalangeal (MP) joint of both feet.

The Veteran submitted a Statement in Support of Claim in January 2009 asserting that while assigned to duty at Sheppard Air Force Base in service he developed severe cramping and had to be transported to the hospital.  He also submitted a letter in January 2009 reiterating that he had been hospitalized for abdominal cramping during basic training, and also that he had episodes of vomiting and rectal bleeding while assigned to Alaska during his first enlistment.  

The Veteran's wife submitted a letter in January 2009 in which she stated she had married the Veteran in December 1965; he was having recurrent stomach and bowel problems that continued after his discharge.  The Veteran was eventually diagnosed with nonspecific ulcerative colitis. 

Similarly, the Veteran's mother-in-law submitted a letter to VA in April 2009 asserting that she became aware of the Veteran's ulcerative colitis problems at the time of his separation from service (second enlistment) in 1966.  At one point in 1967 the Veteran's ulcerative colitis was so severe as to be life-threatening. 

In July 2009 the Veteran submitted a letter to VA clarifying that he had not been hospitalized at Sheppard Air Force Base for abdominal cramps, but rather had been treated on an emergency basis at the base hospital for stomach cramps but was released after some tests because the cramps had resolved and nothing had been found to account for the cramps.  He also asserted that ulcerative colitis is difficult to diagnose and that in his case diagnosis came only after many months of testing.

The Veteran had X-rays of the entire spine by Oregon Imaging Center in March 2009 that showed multilevel degenerative disc disease (DDD) and moderate osteoarthritis of the lumbar spine; moderate diffuse osteoarthritis of the thoracic spine; and, mild DDD and mild diffuse osteoarthritis of the cervical spine.

Treatment notes from Willamette Valley Cancer Institute dated in April 2009 show diagnosis of lupus anticoagulant and portal vein thrombosis as secondary to lupus anticoagulant.

The Veteran testified before the Board in August 2011 that he was stressed during Air Force basic training by drill instructors that kept yelling at trainees and rushing them through meals.  He developed stomach cramps during basic training, which on one occasion were so bad he was taken by ambulance to the base hospital, where nothing could be clinically established.  Subsequently during duty in Alaska he had bleeding, but this was dismissed as nothing worse than bleeding hemorrhoids.  Also, the food at that installation was terrible and caused indigestion.  The Veteran had a break in service, was married, and then reenlisted; during his second enlistment he did not have many medical problems until toward the end; he obtained a discharge because he was not reinstated in his former rank as he had been promised, which was stressful.  Following discharge from service the colitis had progressively worsened and resulted in unremitting bloody diarrhea within the first year after discharge.  The Veteran's wife stated she remembered the Veteran being very sick during the period 1966-1967.

The Veteran submitted a letter to VA in August 2011 asserting that his varicose veins in service may have been early manifestations of an autoimmune disorder.  He asserted that while assigned to duty in Alaska he had frequent episodes of vomiting and rectal bleeding, which was dismissed at the time as hemorrhoids.  He also cited stress during service (associated with being "yelled at" during Air Force basic training) as a possible source for autoimmune disorder.  In sum, the Veteran asserted that all the problems he had in service (varicose veins, sore joints including the feet, stomach and bowel problems) were symptoms of an autoimmune disorder that were not diagnosed during service.  

Dr. Wasner submitted a letter to VA in October 2012 stating the Veteran has severe IBD of the ulcerative colitis type.  In regard to when these conditions first manifest, it is entirely possible they may have been present during the Veteran's teenage years; the condition often presents during that time and the Veteran had brought records showing restriction of Achilles tendon in service, which is often a symptom of this type of illness.  Dr. Wasner admitted he did not treat the Veteran prior to 1999, but a reconstruction of his history is certainly possible as we do understand the course and presentations of this major systemic illness.  

The Veteran had a VA examination in October 2012, performed by a physician who reviewed the claims file.  The Veteran reported he was diagnosed with ulcerative colitis in 1966, not long after his discharge from service, although he had experienced intermittent loose stools, blood and abdominal cramping for 3-4 years before that.  He reported having been told he has rheumatoid arthritis that is consequent to his ulcerative colitis, and he complained of pain in multiple joints.  The examiner recorded the Veteran's medical history in detail and entered an impression of ulcerative colitis, stabilized on current medications.  The examiner stated there were no medical records regarding intestinal problems or ulcerative colitis in the 1960s or 1970s available for review, and those STRs that are of record do not show complaint of gastrointestinal symptoms or problems during service.  At his separation examination in September 1966 the Veteran characterized his health as "good" and indicated "no" to any indigestion, stomach/liver/intestinal trouble or piles/rectal disease.  With currently available information, it is not likely the Veteran had signs, symptoms or other indications in service of his later gastrointestinal problems and ulcerative colitis, and it is unlikely the Veteran has IBD as a result of service.  Further, without documentation from the 1960s or 1970s for review, it would be speculative to date the onset of IBD.

In regard to joint disorders, a current X-ray report showed hypotrophic arthritis and degenerative disc disease (DDD) in the spine, erosive arthritis and degenerative arthritis of various joints in the hands and degenerative arthritis in various joints of the feet.  The examiner diagnosed IBD arthritis, osteoarthritis of the hands and degenerative changes of the spine.  The examiner stated an opinion that the Veteran did not likely have inflammatory joint disease of the feet during service or resulting from service.  With currently available information, the Veteran does have inflammatory arthritis associated with and secondary to his IBD, but as noted above it is unlikely the underlying IBD became manifest during service or is a result of service.

The VA examiner cited above issued an addendum opinion in April 2013 in which he expanded upon the etiology of the Veteran's autoimmune disorder.  The examiner noted that ulcerative colitis is an autoimmune disorder of the intestines; by definition, an autoimmune disorder is the result of a person's immune system responding to tissues within that person's body.  The consensus in medical literature is that autoimmune disease is idiopathic.  In the Veteran's case, there was no evidence of ulcerative colitis or autoimmune disease in the discharge examination or history, and no medical record or written documentation of onset of his intestinal symptoms or IBD in the 1960s or 1970s in the available record.  Again, without such documentation it would be speculative to assign a date of onset of IBD in service or the first year after discharge from service.  The examiner was unable to find evidence that the Veteran's ulcerative colitis can be attributed to his military service or by external factors during or after service.  Similarly, the examiner was unable to find evidence of inflammatory arthritis in STRs, to include the Veteran's complaints of foot pain and flattened arch.  With the currently available documentation it is not likely that the Veteran had arthritis that was manifested to a compensable degree within the first year after discharge from service, and to do so would be speculative.  

In a Statement in Support of Claim received in June 2013 the Veteran asserted that statements from his spouse and his mother-in-law, cited above, should be afforded great probative value in documenting symptoms during and immediately after service, citing McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He also asserted he had not reported some of his digestive complaints at the time of his separation examination because he would not get treatment at that point and it was easier to mark "no" than to get into a discussion with the examiner.

An independent medical evaluation/review was performed in support of the Veteran's claim by Dr. Guthrie in December 2014.  Dr. Guthrie indicated that he is a specialist in family practice medicine, with experience in urgent care and emergency services as well as traumatic injuries such as brain injuries and motor vehicle accidents.  Dr. Guthrie discussed the pathology of ulcerative colitis, including the role of genetics and environmental factors; he particularly noted that flares of ulcerative colitis may occur idiopathically or in response to various environmental exposures such as foods, medications and even stress.  Dr. Guthrie stated he agreed with the VA medical examiner that the Veteran's inflammatory arthritis is part of the IBD disease complex; the question is when the disease began and what triggered the disease.  Dr. Guthrie stated that the lay reports of the Veteran and his family members demonstrate that the Veteran had symptoms of ulcerative colitis during service, and that the absence of documentation of such symptoms in service treatment records does not disprove the symptoms existed.  Dr. Guthrie also found two possible triggering factors to be documented during service.  First, the Veteran was shown to have been treated with over-the-counter medications for pain following vein stripping surgery during service; such medication was presumably aspirin, and if the Veteran took significant amounts of aspirin during service the associated inflammatory effect may well have been a significant factor in triggering his first immune malfunction in the GI tract.  Second, the Veteran is shown to have stopped smoking in 1965, during service, and current medical literature suggests that quitting smoking can trigger ulcerative colitis symptoms; it is thus entirely likely that this was one of the triggers of his symptomatic ulcerative colitis, considering his reports that symptoms began at that time.  Based on these lines of reasoning, it is at least as likely as not that the Veteran's autoimmune disease, which includes both ulcerative colitis and inflammatory arthritis symptoms, had its onset during active service and was triggered at least in part by events occurring during active service.   

The file was reviewed in July 2015 by a VA physician specializing in gastroenterology whose clinical function is chief of the gastrointestinal/nutrition section of a VA medical center.  The reviewer noted that no military or civilian records from the 1960s or 1970s address GI problems; the Veteran's military records show treatment for varicosities in the lower extremities and flat feet, and the records available support these diagnoses.  Subsequent medical documentation shows degenerative changes in the joints but not inflammatory arthritic changes as might be expected from IBD-related arthritis.  Further, the Veteran's arthritis has increased, not decreased, with IBD management or disease activity as would be expected.  Also, the Veteran's arthritis is symmetrical, which is not usual for IBD-related disease.  Varicose veins [treated during service] are mechanical problems not associated with autoimmune anticoagulants, and although autoimmune anticoagulants are associated with IBD there are no medical records reflecting venous thrombosis during the Veteran's period of service.  Finally, the Veteran had the opportunity to report any GI-related problems at the time of induction and again at discharge but failed to do so.  The reviewer stated the dyspeptic symptoms related to diet that were cited by the Veteran are common in a military population that is required to frequently change diets and locations.  Also, bright red blood per rectum reported by the Veteran during service is consistent with bleeding hemorrhoids associated with straining and lifting, as noted by medical providers during service.  The reviewer also noted that the Veteran's hemoglobin at the time of discharge from service argues against recent significant blood loss.  Perusal of the lay statements submitted in support of the claim shows the Veteran's IBD was not responsive to therapy and was not intermittent but rather progressive and almost constant until 1999; this is not the pattern of episodes during service that was described by the Veteran and his wife.  In sum, the evidence available does not support that the Veteran had onset of a prodrome consistent with ulcerative colitis during service, and it is not probable or likely that the Veteran developed ulcerative colitis during service based on the statements of other physicians, the Veteran or his wife.         

Finally, the Veteran's attorney submitted a Response to VHA Medical Opinion in December 2015 in which he asserted the VHA opinion cited above is less probative than the opinion of Dr. Guthrie.  The attorney stated the VHA reviewer's opinion linking symptoms in service to diet change was unsupported by any evidence that the Veteran's diet had actually changed; accordingly, the VHA reviewer's opinion lacked factual predicate and was mere speculation.  The attorney also stated the VHA reviewer had not addressed in-service factors such as aspirin or NSAID-induced gastrointestinal symptoms or smoking cessation as possible causes of delay-onset ulcerative colitis, both of which had been raised by Dr. Guthrie.

Analysis

Review of the evidence above shows the Veteran has a digestive disorder (ulcerative colitis/IBD), arthritis and autoimmune disorder.  Review of the evidence also shows the etiology of such disorder is a complex question that requires medical expertise to resolve.

The medical opinions of record in this case are conflicting.  The October 2012 letter by Dr. Wasner asserts that the Veteran may have had ulcerative colitis prior to service, and the December 2014 opinion by Dr. Guthrie asserts that ulcerative colitis likely had its onset during service.  The VA examiner in October 2012 and the VA reviewer in July 2015 both asserted that ulcerative colitis had its onset after service and is not related to service.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Boards finds that the opinion expressed by Dr. Wasner lacks probative value because it is not clear that he was fully informed of the Veteran's full medical history; thus, his opinion fails to meet the first prong of the Nieves-Rodriguez test.   Further, Dr. Wasner's opinion that "it is entirely possible" the Veteran's autoimmune symptoms "may have been present" during his teenage years is expressed in speculative language that does not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  In any event, the Veteran is presumed to have been sound on admission into service, and the Veteran has not asserted on appeal that he had an autoimmune disease prior to service that was aggravated during service beyond the normal progression of the disease.  Accordingly, Dr. Wasner's opinion that the Veteran had an immune disorder as a teenager (i.e., prior to service) is not probative toward resolution of the appeal.  

Turning to the opinions provided by the VA examiner, the VA reviewer and Dr. Guthrie, all three physicians were demonstrably fully informed of the factual premises and all three physicians provided articulated fully-articulated opinions supported by reasoned clinical analysis.  Thus, all three are considered to be probative under the criteria of Nieves-Rodriguez.  In this case, however, the Board assigns greater probative value to the opinion of the VA reviewer, whose medical specialty of gastroenterology and nutrition inherently makes him better qualified to express an opinion regarding the etiology of ulcerative colitis/IBD than Dr. Guthrie, whose specialty is family medicine and traumatic injuries.  The Board particularly notes that while Dr. Guthrie and the VA reviewer arrived at conflicting medical opinions, both physicians considered and discussed the lay evidence of symptoms that had been offered by the Veteran.     

The Board notes that in addition to considering the Veteran's report of symptoms, Dr. Guthrie stated that onset of ulcerative colitis/IBD during service may have been triggered by over-use of aspirins during service and/or by smoking cessation during service.  As noted by the Veteran's attorney, the VA reviewer did not specifically address this opinion.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Court has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  In this case, the VA reviewer provided the essential rationale for his opinion, based on actual symptoms, that the Veteran did not have onset of ulcerative colitis in service.  The VA reviewer's opinion is accordingly adequate.   

The Veteran's attorney asserts the VHA opinion is inadequate because it does not refute a contention that the Veteran's in-service symptoms represent triggers that caused delayed-onset ulcerative colitis after discharge from service.  A review of the VHA opinion refutes that assertion.  The VHA reviewer specifically stated that the Veteran is not shown to have had onset of a prodrome consistent with ulcerative colitis during service, and he provided a supporting clinical rationale.  A "prodrome" is an early or premonitory symptom of a disease.  See Stedman's Medical Dictionary, 27th ed., pg. 1453.  Thus, the VHA examiner effectively addressed the question of symptoms during service as a "trigger" for later disease.  

The Veteran's attorney also asserts the VHA opinion is inadequate because the reviewer did not affirmatively demonstrate that the Veteran had a changed diet during service.  This assertion is not substantiated either.  The VHA reviewer noted that the diet-related dyspeptic symptoms cited by the Veteran are common in a military population that is required to frequently change diets and locations.  The Veteran is shown to have served in stations including Texas, Alaska and Nevada, and during his testimony before the Board the Veteran specifically complained about the "terrible" food at Elmendorf Air Force Base (Alaska).  Thus, changes of location and diet during service are adequately established by the record and do not require further elaboration by the medical reviewer.    

In November 2013 the Board issued a decision that denied service connection for an autoimmune disorder, ulcerative colitis/IBD and arthritis.  The Joint Motion, which resulted in the Board's decision being vacated by the Court, pointed out that the Veteran had argued that his symptoms of colitis during and immediately after service were intermittent, that colitis is inherently an episodic disease with periods of relapse and remission, that his symptoms of colitis during service were the beginning of an autoimmune disorder and/or IBD and/or arthritis, and that a failure to diagnose colitis during service does not constitute evidence that colitis, IBD and/or autoimmune disorder did not exist and/or become chronic during service, given the difficulty in diagnosing that condition and its intermittent nature.  The Joint Motion asserted that the Board must address the totality of the Veteran's argument, rather than the Veteran's statements in isolation.

In response to the Joint Motion, the Board agrees that colitis is shown by medical evidence to be an intermittent disease that is difficult to diagnose, and also agrees that failure to diagnose a chronic disease during service does not per se constitute evidence that the disease did not arise during service.  However, the opinion of the VA reviewer, which is highly probative, states that the Veteran's reported symptoms during service do not demonstrate that his post-service disease had its onset during service.  The VA reviewer specifically noted that the course of the Veteran's disease after service is not the pattern of episodes described by the Veteran and his wife during service.  Thus, the totality of the Veteran's theory of causation is refuted by the VA reviewer's opinion that the Veteran did not have onset of a prodrome consistent with ulcerative colitis during service.

The Board has considered the lay evidence offered by the Veteran, to include the lay statements offered by his spouse and his mother-in-law.  A layperson is competent to testify in regard to observable symptoms.  Layno, 6 Vet. App. 465, 469.  Further, evidence of continuity of symptoms is for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, such "chronic" disorders include arthritis and lupus erythematosus.  However, ulcerative colitis/IBD is not such a "chronic" disorder, and lay evidence of continuous symptoms since service, while probative, is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  In this case, to the degree that the Veteran and his spouse reported intermittent epigastric symptoms during service, the most probative medical opinion of record states that the lay evidence does not show an autoimmune disorder that had its onset in service.

During the course of the appeal the Veteran submitted a number of internet medical treatise articles relating to ulcerative colitis and autoimmune disorders.  These articles generally state that ulcerative colitis has no known cause; that ulcerative colitis may cause arthritis when the immune system triggers inflammation in other parts of the body; that ulcerative colitis is difficult to diagnose because its symptoms are similar to other intestinal disorders such as IBS; and, that ulcerative colitis occurs most frequently in young adults and that persons with the disorder are generally asymptomatic between attacks.  These articles are generally supportive of the Veteran's theory of causation, but treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board assigns greater probative value to the opinion of the VA reviewer, which is based on the Veteran's individual medical history.  

There is no evidence that the Veteran had arthritis or lupus erythematosus during service or to a compensable degree within the first year after discharge from service, so presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a) is not warranted.

Finally, considering entitlement to service connection for arthritis on a secondary basis, the Board has determined that the Veteran's autoimmune disorder with IBD is not etiologically related to service, so secondary service connection for arthritis cannot be considered based on that disorder.  The Veteran's only service-connected disabilities are tinnitus and flat feet, and there is no suggestion that arthritis is secondary to these disabilities.  Thus, entitlement to service connection for arthritis on a secondary basis is not shown.  38 C.F.R. § 3.310.

In sum, based on the evidence and analysis above the Board finds the Veteran's autoimmune disorder, manifested by ulcerative colitis/IBD and inflammatory arthritis, was not incurred in, aggravated by, or in any way etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54-55. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an autoimmune disorder is denied.

Service connection for ulcerative colitis/IBD is denied.

Service connection for arthritis is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


